Appeal by the People from an order of the Supreme Court, Queens County (Berke, J.), dated November 9, 1994, which, upon renewal, granted those branches of the defendant’s omnibus motion which were to dismiss counts one and two of the indictment, charging the defendant with criminal sale of a controlled substance in the fifth degree and criminal possession of a controlled substance in the seventh degree, respectively, upon the ground that the evidence presented to the Grand Jury was legally insufficient.
Ordered that the order is reversed, on the law, those branches of the defendant’s omnibus motion which were to dismiss counts one and two of the indictment, charging the defendant with criminal sale of a controlled substance in the fifth degree and criminal possession of a controlled substance in the seventh degree, respectively, upon the ground that the evidence presented to the Grand Jury was legally insufficient are denied, those counts of the indictment are reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent herewith.
After the defendant’s omnibus motion was denied insofar as it sought to dismiss the indictment, the defendant moved to "renew” the branches of the motion which were to dismiss *497counts one and two of the indictment, asserting for the first time that the evidence presented to the Grand Jury was legally insufficient to establish the illegal nature of the substance he allegedly possessed and sold. The defendant asserted that the Police Laboratory Controlled Substance Analysis Reports relied upon by the People did not meet the admissibility standards of CPL 190.30 (2). Here, the defendant’s challenge to the admissibility of the Police Laboratory Controlled Substance Analysis Reports was, however, asserted for the first time in his "renewal” motion, and is subject to the interdiction that a motion to renew or reargue does not afford an unsuccessful party with an opportunity to advance arguments different from those proffered in the original application (see, Foley v Roche, 68 AD2d 558, 567).
In addition, the defendant’s "renewal” motion was untimely pursuant to CPL 255.20 (1) because it was made more than 45 days after his arraignment. The defendant has not shown that the grounds for the "renewal” motion could not, with due diligence, have been asserted in his initial omnibus motion (see, CPL 255.20 [3]; People v Killings, 191 AD2d 586). Moreover, the record does not indicate that the defendant had good cause for not timely challenging the admissibility of the lab reports (see, CPL 255.20 [3]).
Contrary to the viewpoint expressed by our dissenting colleague, the Court of Appeals decisions in Matter of Rodney J. (83 NY2d 503), and Matter of Wesley M. (83 NY2d 898) did not constitute "new law” within the context of this case (or the other cases we decide today involving the legal sufficiency of evidence presented to the Grand Jury in the form of Police Laboratory Analysis Reports) such as would warrant granting the subject renewal/reargument motions. Indeed, insofar as the defendants Brian Williams (see, People v Williams, 235 AD2d 511 [decided herewith]), Tony Ellis (see, People v Ellis, 235 AD2d 489 [decided herewith]), and Earnest Cooke (see, People v Cooke, 235 AD2d 488 [decided herewith]) are concerned, the decision in Matter of Rodney J. (supra) actually pre-dated the initial omnibus motions filed by those defendants, who failed initially to challenge the admissibility of the lab reports pursuant to CPL 190.30 (2). More importantly, however, we do not agree that Matter of Rodney J. (supra) and Matter of Wesley M. (supra) effectively "clarified the standard to be applied herein”. As we have noted, the adjudication of the appeals at issue turns upon the construction to be given the language of CPL 190.30 (2). We stress that CPL 190.30 (2), which does not apply in juvenile delinquency proceedings, was not at issue in either *498Matter of Rodney J. (supra) or Matter of Wesley M. (supra) and, consequently, was not even mentioned in either case. As such, those two cases did not in any way deal with the judicial construction of the language of CPL 190.30 (2) and are not controlling in the appeals before us. The practice commentary upon which our dissenting colleague relies (Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C2221:8, at 185), correctly points out that a motion to reargue (even though the defendant has denominated the motion as one to renew) may be premised on the court’s opportunity to recall a decision based on "new law”. We are not, however, dealing with "new law”, but with the defendant having belatedly discovered two cases that he thought to be in point, and which served as a catalyst for his motion.
In any event, were we to reach the merits of the defendant’s claim, we would reverse for reasons stated in People v Washington (228 AD2d 23 [decided herewith]). Rosenblatt, J. P., Pizzuto and Goldstein, JJ., concur.